DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 11/01/2022 have been fully considered but they are not persuasive.
The applicant argues Choi does not teach the control system is positioned within the pushbar assembly. The examiner respectfully disagrees. Oxford languages defines “assembly” as “a unit consisting of components that have been fitted together” and Oxford learners dictionary defines “within” as “inside something/somebody”. Using at least these definition Choi meets this limitation. This is because as the claim is written Choi’s control system can be a part of the pushbar assembly since it is fitted with the other components of the pushbar assembly (this can be seen in previously cited fig 9a) and is positioned within the push bar assembly since it’s inside the pushbar assembly.
Applicant also argues Choi does not teach a credential reader, further that explaining that actuating a switch provides no information regarding the user’s right or identity. On the contrary the actuating of a switch does provide information regarding the user’s identity i.e. information that they are capable of actuating the switch. Beyond the definitions provided by the applicant, Cambridge dictionary defines credentials as “the abilities and experience that make someone suitable for a particular job or activity, or proof of someone's abilities and experience” (emphasis added).
Additionally, the applicant states that Choi does not teach “an electronic driver operable to move the cam between the locking position and the unlocking position”. Oxford languages defines a “position” as “a situation or set of circumstances” and movement as “a change or development” using at least these definitions Choi meets the limitation since Choi’s electronic driver causes a change in circumstances associated with locking/unlocking. On the same note the applicant argues that Choi does not teach “between the locking position and the unlocking position” since Choi’s actuator is only actuating the cam 17 one way, from the locking position to the unlocking position. Merriam Webster defines “between” as “from one to another of” and therefore the limitation only requires the actuator to move the cam from the locking position to the unlocking position.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the wherein operating the electronic driver to move the blocking member from the blocking position to the unblocking position also causes the pushbar to move from a projected position to a depressed position must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The new drawings merely show states, not the inner workings of the device to achieve said states.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
The amendments overcome the previous claim objections.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 4-7, 15, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1 and 2) as being anticipated by Choi US 4573333 A (hereinafter Choi).
In regards to claim 4, Choi teaches an exit device system (title), comprising: a pushbar assembly configured for installation to a first side of a door (See fig 1), the pushbar assembly comprising: a latch (3) having an extended position (See fig 4) and a retracted position (See fig 5); a blocking member (14) having a blocking position  (See fig 8a) in which the blocking member retains the latch in the extended position and an unblocking position (See fig 8b) in which the blocking member permits the latch to move to the retracted position; a pushbar (28 and 30) operable to move the blocking member between the blocking position and the unblocking position (See figs 4-5 and 8a-8b); and an electronic driver (19) operable to move the blocking member between the blocking position and the unblocking position (See figs 9a-9b); and a control system (36 and 37) in communication with the electronic driver, the control system configured to operate the electronic driver to electrically move the blocking member between the blocking position and the unblocking position based upon information received from a credential reader (37, see figs 9a-9b) wherein the control system is positioned within the pushbar assembly (see fig 9a).
In regards to claim 5, Choi teaches the exit device system of claim 4, wherein actuation of the driver to move the blocking member between the blocking position and the unblocking position does not cause movement of the pushbar (See figs 4-5 and 8a-9b, since none are directly connected to each other their actuations are separate).  
In regards to claim 6, Choi teaches the exit device system of claim 4, wherein actuation of the driver to move the blocking member between the blocking position and the unblocking position does not drive the latch to the retracted position (See figs 4-5 and 8a-9b, the unblocking only allows the bolt to move unhindered by the blocking member).  
In regards to claim 7, Choi teaches the exit device system of claim 4, further comprising a cam (17) operably coupled with the driver such that the driver is operable to move the cam between a locking position and an unlocking position (See figs 9a-9b); and wherein the cam is configured to move the blocking member between the blocking position and the unblocking position as the cam moves between the locking position and the unlocking position (See figs 9a-9b).
In regards to claim 15, Choi teaches a system, comprising: a mounting assembly configured for mounting to a first side of a door (abstract); a drive assembly (28, 30, and 33) movably mounted to the mounting assembly (See fig 4 and 5); a latchbolt mechanism (See fig 4 moving parts) operably coupled with the drive assembly, the latchbolt mechanism comprising: a latchbolt (3) having an extended position and a retracted position (See figs 4-5); and a blocking member (14) having a blocking position and an unblocking position (See fig 8a-8b); wherein the latchbolt mechanism has a secured state (See fig 8a) in which the blocking member is in the blocking position and retains the latchbolt in the extended position; wherein the latchbolt mechanism has an unsecured state in which the blocking member is in the unblocking position and permits retraction of the latchbolt; and wherein the drive assembly is operable to move the latchbolt mechanism between the secured state and the unsecured state (See fig 8b); a cam (17) having a locking position and an unlocking position (See fig 9a-9b), wherein movement of the cam between the locking position and the unlocking position causes a corresponding movement of the blocking member between the blocking position and the unblocking position (See fig 9a-9b); an electronic driver (19) operable to move the cam between the locking position and the unlocking position to thereby transition the latchbolt mechanism between the secured state and the unsecured state (See figs 9a-9b); and a control assembly (36 and 37) operable to cause the driver to move the cam between the locking position and the unlocking position such that the control assembly is operable to electronically transition the latchbolt mechanism between the secured state and the unsecured state (See figs 9a-9b).
In regards to claim 18, Choi teaches the system of claim 15, wherein the drive assembly comprises a pushbar (28 and 30); wherein the drive assembly is biased toward a deactuated state in which the pushbar is extended (See fig 4); and wherein the drive assembly is movable to an actuated state in which the pushbar is depressed (See fig 9a-9b).
In regards to claim 20, Choi teaches the system of claim 15, wherein actuation of the drive assembly moves the blocking member from the blocking position to the unblocking position without retracting the latchbolt (See figs 4-5 and 8a-9b, the unblocking only allows the bolt to move unhindered by the blocking member).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Arlinghaus et al. US 20180245375 A1 (hereinafter '375).
In regards to claim 8, Choi teaches the exit device system of claim 7.
However Choi does not teach further comprising a position sensor in communication with the control system, the position sensor configured to sense at least one of the locking position or the unlocking position.
‘375 teaches a position sensor in communication with the control system, the position sensor configured to sense at least one of the locking position or the unlocking position (abstract).
It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have added a position sensor in order to detect the security state of the exit device and to be able to communicate it to the proper personnel (para 9).
Claim(s) 2-4, 9-10, 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arlinghaus US 20070246946 A1 (hereinafter Arlinghaus) in view of Choi.
In regards to claim 4, Arlinghaus teaches an exit device system, comprising: a pushbar assembly configured for installation to a first side of a door (See fig 1), the pushbar assembly comprising: a latch (36) having an extended position and a retracted position (See fig 8-9); a blocking member (32) having a blocking position (See fig 9) in which the blocking member retains the latch in the extended position and an unblocking position in which the blocking member permits the latch to move to the retracted position (See fig 8-9); a pushbar (24) operable to move the blocking member between the blocking position and the unblocking position (para 19);
However, Arlinghaus does not teach and an electronic driver operable to move the blocking member between the blocking position and the unblocking position; and a control system in communication with the electronic driver, the control system configured to operate the electronic driver to electrically move the blocking member between the blocking position and the unblocking position based upon information received from a credential reader.
Choi teaches a similar device wherein a latch is operated booth mechanically and electronically (See figs 8a-9b) via a single blocking lever (14). Choi teaches an electronic driver (19) operable to move the blocking member between the blocking position and the unblocking position (See fig 9a-9b); and a control system (37 and 36) in communication with the electronic driver (See fig 9a), the control system configured to operate the electronic driver to electrically move the blocking member between the blocking position and the unblocking position based upon information received from a credential reader (37, see fig 9a-9b) wherein the control system is positioned within the pushbar assembly (see fig 9a).
It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have used an electric actuator in Arlinghaus in order to be able to electrically actuate the exit device.
In regards to claim 2, Arlinghaus in view of Choi teaches the exit device system of claim 4, further comprising a trim assembly (Arlinghaus plate on bottom side of door in fig 9) configured for installation to a second side of the door opposite the first side (Arlinghaus See fig 9), the trim assembly including an escutcheon (Arlinghaus See fig 9), a handle (Arlinghaus 26) mounted to the escutcheon, and the credential reader  (Choi see fig 9a, indirect in the case of the credential reader).
In regards to claim 3, Arlinghaus in view of Choi teaches the exit device system of claim 2, wherein the handle has a fixed rotational orientation relative to the escutcheon (See fig 8-9). 
In regards to claim 4, Arlinghaus in view of Choi teaches the exit device system of claim 1, wherein the control system is positioned within the pushbar assembly (Choi see fig 9a).
In regards to claim 9, Arlinghaus teaches a method of operating an exit device system mounted to a door (See figs 1 and 3), wherein the exit device system includes a trim assembly mounted to a first side of the door (See fig 3) and a pushbar assembly mounted to an opposite second side of the door (See fig 3), the method comprising: selectively maintaining a latchbolt mechanism (36 and 32) of the pushbar assembly in a secured state in which a blocking member (32) retains a latchbolt (36) in an extended position (See fig 3), wherein the latchbolt mechanism is operable in an unsecured state in which the blocking member permits the latchbolt to move from the extended position to a retracted position (See fig 1), and wherein the pushbar assembly includes a pushbar (24) operable to transition the latchbolt mechanism between the secured state and the unsecured state (para 19).
However Arlinghouse does not teach in response to presentation of a credential at a credential reader of the trim assembly, transmitting from the credential reader to a control assembly credential information related to the presented credential; validating the credential information via the control assembly; and in response to validating the credential, transitioning the latchbolt mechanism from the secured state to the unsecured state, wherein the transitioning comprises operating an electronic driver to move the blocking member from the blocking position to the unblocking position.
Choi teaches a similar latch bolt (2) blocked/unblocked by a similar blocking lever (14) and wherin in response to presentation of a credential (being switched on) at a credential reader (37) of the trim assembly, transmitting from the credential reader to a control assembly (36 and 37) credential information related to the presented credential (one bit of information on/off); validating the credential information via the control assembly (switch validates weather it is on or off); and in response to validating the credential, transitioning the latchbolt mechanism from the secured state to the unsecured state, wherein the transitioning comprises operating an electronic driver (19) to move the blocking member from the blocking position to the unblocking position (See figs 9a-9b).
It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have modified Arlinghouse with the methods of Choi in order to enable the exit device to be electrically actuated.
In regards to claim 10, Arlinghaus in view of Choi teaches the method of claim 9, further comprising maintaining the pushbar in an extended position while transitioning the latchbolt mechanism from the secured state to the unsecured state (Choi teaches the electric actuation not affecting the mechanical actuation, see figs 8a – 9b).  
In regards to claim 13, Arlinghaus in view of Choi teaches the method of claim 9, wherein operating the electronic driver to move the blocking member from the blocking position to the unblocking position comprises operating the electronic driver to move a cam (Choi 17) from a locking position to an unlocking position (Choi See figs 9a-9b), thereby causing the cam to drive the blocking member from the blocking position to the unblocking position (Choi See figs 9a-9b).  
In regards to claim 15, Arlinghaus teaches a system, comprising: a mounting assembly configured for mounting to a first side of a door (See fig 1); a drive assembly (24 and 34) movably mounted to the mounting assembly (See fig 3); a latchbolt (32 and 36) mechanism operably coupled with the drive assembly, the latchbolt mechanism comprising: a latchbolt (36) having an extended position and a retracted position (See fig 8-9); and a blocking member (32) having a blocking position and an unblocking position (See fig 8-9); wherein the latchbolt mechanism has a secured state in which the blocking member is in the blocking position and retains the latchbolt in the extended position (See figs 8-9); wherein the latchbolt mechanism has an unsecured state in which the blocking member is in the unblocking position and permits retraction of the latchbolt (See fig 8); and wherein the drive assembly is operable to move the latchbolt mechanism between the secured state and the unsecured state (See figs 8-9).
However Arlinghaus does not teach a cam having a locking position and an unlocking position, wherein movement of the cam between the locking position and the unlocking position causes a corresponding movement of the blocking member between the blocking position and the unblocking position; an electronic driver operable to move the cam between the locking position and the unlocking position to thereby transition the latchbolt mechanism between the secured state and the unsecured state; and a control assembly operable to cause the driver to move the cam between the locking position and the unlocking position such that the control assembly is operable to electronically transition the latchbolt mechanism between the secured state and the unsecured state.
Choi teaches a similar device wherein a latch is operated booth mechanically and electronically (See figs 8a-9b) via a single blocking lever (14). Choi further teaches a cam (17) having a locking position (See fig 9a) and an unlocking position (See fig 9b), wherein movement of the cam between the locking position and the unlocking position causes a corresponding movement of the blocking member between the blocking position and the unblocking position (See fig 9a-9b); an electronic driver (19) operable to move the cam between the locking position and the unlocking position to thereby transition the latchbolt mechanism between the secured state and the unsecured state (See figs 9a-9b); and a control assembly (36 and 37) operable to cause the driver to move the cam between the locking position and the unlocking position such that the control assembly is operable to electronically transition the latchbolt mechanism between the secured state and the unsecured state (See fig 9a-9b).
It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have used an electric actuator in Arlinghaus in order to be able to electrically actuate the exit device.
Claim(s) 16-17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arlinghaus in view of Choi as applied to claims 2-4 9-10, 13 and 15 above, and further in view of Dumas US 20170186256 A1.
In regards to claim 16, Arlinghaus as modified by Choi teaches the system of claim 15, further comprising a trim assembly (Arlinghaus see fig 8-9) configured for installation to a second side of the door opposite the first side (Arlinghaus See fig 8), the trim assembly including a handle (Arlinghaus 26) and a credential reader (Choi 37); and wherein the control assembly is in communication with the credential reader and is configured to cause the driver to move the cam from the locking position to the unlocking position based upon information received from the credential reader (Choi See fig 9a-9b).
However, Arlinghaus as modified by Choi does not teach the trim assembly including a credential reader on the other side of the door capable of being actuated by a phone.
Choi teaches a credential reader but is silent on its location.
Dumas teaches a credential reader (35) on the other side of the door capable of being actuated by a phone (See fig 1).
It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have placed the credential reader of Choi on the other side of the locking bar in order to allow for electrical actuation from the outside.
In regards to claim 17, Arlinghaus as modified by Choi and Dumas teaches the system of claim 16, wherein the trim assembly is a fixed trim assembly in which the handle is secured in a single rotational orientation (Arlinghaus See figs 8-9). 
In regards to claim 19, Arlinghaus as modified by Choi and Dumas teaches the system of claim 15, wherein the drive assembly comprises a pushbar (24); wherein the drive assembly is biased toward a deactuated state in which the pushbar is extended (See fig 9); and wherein the drive assembly is movable to an actuated state in which the pushbar is depressed (See para 30-31).
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arlinghaus in view of Choi as applied to claims 2-4 9-10, 13 and 15 above, and further in view of Toloday et al US 20060010942 A1 (hereinafter Toloday).
Arlinghaus in view of Choi teaches the method of claim 9. However, they do not teach further comprising securing a handle of the trim assembly in a fixed orientation such that the handle is not operable to rotate relative to the trim assembly. 
Toloday teaches a trim assembly for a push bar where the handle locks (para 46) so that further comprising securing a handle (28) of the trim assembly in a fixed orientation (para 46) such that the handle is not operable to rotate relative to the trim assembly (para 46).
It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have provided the trim assembly with a lock that prevents movement of the handle in order to prevent intruders.
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arlinghaus in view of Choi as applied to claims 2-4 9-10, 13 and 15 above, and further in view of ‘375.
In regards to claim 16, Arlinghaus as modified by Choi teaches the method of claim 13.
However, Arlinghaus as modified by Choi does not teach further comprising: sensing a position of the cam; and determining a state of the latchbolt mechanism based upon the sensed position of the cam.
‘375 teaches a position sensor in communication with the control system, the position sensor configured to sense at least one of the locking position or the unlocking position (abstract).
It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have used ‘375’s position sensor on Arlinghaus in view of Choi’s Cam in order to sense a position of the Cam in order to detect the security state of the exit device and to be able to communicate it to the proper personnel (para 9). 
Arlinghaus as modified by Choi and ‘375 teaches further comprising: sensing a position of the cam (via ‘375’s 424); and determining a state of the latchbolt mechanism based upon the sensed position of the cam (‘375’s fig 14).
Claim(s) 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arlinghaus in view of Condo et al. US 7484777 B2 (hereinafter Condo) and Dumas.
In regards to claim 9, Arlinghaus teaches a method of operating an exit device system mounted to a door (See figs 1 and 3), wherein the exit device system includes a trim assembly mounted to a first side of the door (See fig 3) and a pushbar assembly mounted to an opposite second side of the door (See fig 3), the method comprising: selectively maintaining a latchbolt mechanism (36 and 32) of the pushbar assembly in a secured state in which a blocking member (32) retains a latchbolt (36) in an extended position (See fig 3), wherein the latchbolt mechanism is operable in an unsecured state in which the blocking member permits the latchbolt to move from the extended position to a retracted position (See fig 1), and wherein the pushbar assembly includes a pushbar (24) operable to transition the latchbolt mechanism between the secured state and the unsecured state (para 19).
However Arlinghaus does not teach in response to presentation of a credential at a credential reader of the trim assembly, transmitting from the credential reader to a control assembly credential information related to the presented credential; validating the credential information via the control assembly; and in response to validating the credential, transitioning the latchbolt mechanism from the secured state to the unsecured state, wherein the transitioning comprises operating an electronic driver to move the blocking member from the blocking position to the unblocking position.
Condo teaches a push bar wherein in response to presentation of a credential (signal abstract) at a credential reader (signal receiver of the control circuit), transmitting from the credential reader to a control assembly (control circuit in abstract) credential information related to the presented credential; validating the credential information via the control assembly (as not every signal would cause actuation); and in response to validating the credential, transitioning the latchbolt mechanism from the secured state to the unsecured state (abstract), wherein the transitioning comprises operating an electronic driver to move the blocking member from the blocking position to the unblocking position (42 see abstract and fig 3).
It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have used an electric actuator in Arlinghaus in order to be able to electrically actuate the exit device.
Arlinghaus in view of Condo further does not teach the credential reader is a part of the trim assembly.
Dumas teaches a credential reader (35’) as part of a trim assembly (See fig 1).
It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have placed the credential reader on the trim assembly in order to more easily receive signals from the outside.
In regards to claim 11, Arlinghaus in view of Condo and Dumas teaches the method of claim 9, wherein operating the electronic driver to move the blocking member from the blocking position to the unblocking position also causes the pushbar to move from a projected to a depressed position (Condo abstract).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER H WATSON whose telephone number is (571)272-5393. The examiner can normally be reached M-F 8 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on (571) 272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER H WATSON/Examiner, Art Unit 3675                                                                                                                                                                                                        
/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675